DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,399,517 to Yokomizo in view of U.S. Patent Application Publication No. 20050003737 to Montierth et al. (Montierth).
Regarding claims 1 and 16, Yokomizo teaches a treatment device (Fig. 1, generally) comprising: a treatment container that acts as the object holding device (Fig. 1, parts 10, 15, and W) and a pump device (Fig. 1, part 21) wherein the treatment substance may flow around at least a portion of the treatment object (Fig. 1, see at parts 10, W, and E).  Yokomizo does not teach an ultrasonic device situated in or on the treatment container wherein the ultrasonic device will bring about movement of at least portions of the treatment object by ultrasonic action.
Montierth teaches a treatment device (Fig 1A, generally) comprising a container (Fig. 1A, unlabeled but container in which the processing fluid, 110, is contained) and an ultrasonic vibration member (paragraph 171 and 167; Fig. 1A, part 104) on a bottom side-wall thereof wherein the container and vibration member act as a holding device (Fig. 1A, parts 102, 104, and unlabeled but container in which the processing fluid, 110, is contained) all in order to better and more efficiently clean an object therein (paragraph 168) wherein one ordinary skill realizes that the ultrasonic device will bring about movement of at least portions of the treatment object by ultrasonic action.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the apparatus of Yokomizo with the ultrasonic vibration member of Montierth all in order to achieve the predictable result of to better and more efficiently clean an object therein along with bringing movement to portions of the object by ultrasonic action.
The claim language in claim 1, regarding “wherein the treatment object is a wire or a wire coil, wherein the treatment comprises pickling and phosphating of the treatment object, wherein a protective layer is produced on the surface of the treatment 
Regarding claim 2, Yokomizo in view of Montierth is relied upon as above in claim 1.  Yokomizo teaches a turbulence device (Fig. 1, part 14) wherein the turbulence device has at least one provision device (Fig. 1, part 21) and a fluid line element with a plurality of outlet openings (Fig. 1, parts 20, 42, 31) wherein the fluid line element forms multiple line sections (Fig. 1, parts 20, 42, 31) that are decouplable from one another by means of valve devices (Fig. 1, parts 43, 32, 25) at least the majority of the line sections being situated in the area of the base of the treatment container (Fig. 1, generally).
The claim language in claim 2, regarding “for turbulizing impurities, that deposit in the treatment substance”, “for supplying a turbilizing fluid to the treatment substance”, and “wherein the turbilizing fluid is suppliable by the provision device to the fluid line element at a pressure of greater than 2 bar” are all statements regarded as intended use as Applicant is claiming the treatment device and not the device to be cleaned or the usable fluids therein; do not add further structural limitations to the claim language; and because the apparatus of Yokomizo in view of Montierth is capable of performing 
Regarding claim 3, Yokomizo in view of Montierth is relied upon as above in claim 2.  Yokomizo teaches the line sections are formed by tubes (pipes, paragraph 36), wherein the tubes are coupled to the base of the treatment container or situated thereon (Fig. 1, at part 31); wherein the tubes are connected to one another by means of at least one distributor unit (pipe junctions, unlabeled but clearly seen in Fig. 1 where parts 20 and 31 come together); wherein each valve is designed as a shutoff valve (paragraph 38). 
The claim language in claim 3, regarding “the provision device is designed to provide gas, that is under at least 2 bar pressure” is a statement regarded as intended use as Applicant is claiming the treatment device and not the device to be cleaned or the usable fluids therein; does not add further structural limitations to the claim language; and because the apparatus of Yokomizo in view of Montierth is capable of performing said intended use, the limitations of the claim are considered to be met.  Applicant should consider using “configured to” type language.
Regarding claim 4, Yokomizo in view of Montierth is relied upon as above in claim 1.  Yokomizo teaches a filter device (Fig. 1, part 23) and a control device for operating the filter device and turbulence device (Fig. 1, part 70).
The claim language in claim 3, regarding “for filtering the treatment substance to remove impurities from the treatment substance that have become concentrated in the treatment substance that have become concentrated in the treatment substance” and “wherein the filter device and the turbulence device are operable, at least at times, in 
Regarding claims 5, 7, and 20-22, Yokomizo in view of Montierth is relied upon as above in claims 4 and 1, respectively. The claim language in claim 5, regarding “wherein the turbulence device is operable to provide the fluid and control the valve devices, at least at times, wherein the valve devices are controllable according to predetermined patterns”, in claim 7, regarding “wherein a defoamer additive for defoaming is added to the treatment substance, and/or a pickling degreaser additive for pickling is added to the treatment substance”, in claims 20-22, regarding “wherein the defoamer additive comprises triisobutyl phosphate”, “wherein the pickling degreaser additive comprises an aqueous solution of nonionogenic biodegradable surfactants and inhibitors”, and “wherein the pickling degreaser additive comprises 2-butyne-1,4-diol” are statements regarded as intended use as Applicant is claiming the treatment device and not the device to be cleaned, the usable fluids or the method of use thereof therein; do not add further structural limitations to the claim language; and because the apparatus of Yokomizo in view of Montierth is capable of performing said intended use, the limitations of the claim are considered to be met.  Applicant should consider using “configured to” type language.
Regarding claim 8, Yokomizo in view of Montierth is relied upon as above in claim 1.  Yokomizo teaches wherein the treatment container has a main holding chamber into which the treatment object is introducible (Fig. 1, part 11), and a first secondary holding chamber (Fig. 1, part 12) wherein the main holding chamber and the first secondary holding chamber are connected to one another in such a wat that the treatment substance may flow out of the main holding chamber into the first secondary holding chamber and that the treatment substance may flow from the first secondary holding chamber into the main holding chamber, wherein the main holding chamber and the first secondary holding chamber are delimited from one another in such a way that penetration of the treatment object into the first secondary holding chamber is at least partially prevented (Fig. 1, in between parts 11 and 12); wherein the main holding chamber is likewise coupled to a second secondary holding chamber (Fig. 1, part 15 and 16a); wherein the first secondary holding chamber is a buffer holding chamber, provided beneath the main holding chamber, for holding a certain quantity of treatment substance (wherein the fluid level and a portion thereof is provided below a portion thereof; Fig. 1, part 12); and wherein the second secondary holding chamber is a temperature control chamber (Fig. 1, at parts 13), wherein the temperature control device is at least partially situated in the second secondary holding chamber (Fig. 1, at parts 13).
Regarding claims 17-19, Yokomizo in view of Montierth is relied upon as above in claim 3.  Yokomizo in view of Montierth does not teach that the tubes have a diameter between 2 mm and 12 mm; between 3 mm and 9 mm; and between 4 mm and 6mm.
However, wherein the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of the tubes having a diameter of between 2 mm and 12 mm; between 3 mm and 9 mm; and between 4 mm and 6mm by routine experimentation all in order to achieve the predictable result of delivering said processing fluids to deliver the fluid to the object to be treated thereof.  See MPEP 2144.05, II., A.

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability, however, Examiner remains unconvinced.
Applicant has cured the 35 USC 112 rejections through amendment.
With regard to the 35 USC 112 rejection, Applicant argues that the prior art to Montierth does not teach that the ultrasonic vibration member is arranged on a side-wall of the treatment container but rather a bottom part of the treatment container.
Examiner disagrees.  First, Applicant has failed to delineate a vertical side-wall from that of a bottom side-wall in the claim language thereof.  Second, even if Applicant does make this delineation in the claim language, Montierth teaches numerous placements of the ultrasonic vibration member (see Figs. 10-12), wherein this would be an obvious rearrangement of parts.
Applicant has failed to overcome the rejection of record, therefore all current claims stand rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711